Case 1:16-bk-13870               Doc 57         Filed 12/17/18 Entered 12/17/18 18:28:21                                    Desc Main
                                                Document     Page 1 of 2




   B2100A (Form 2100A) (12/15)


                             United States Bankruptcy Court
                             _______________
                             Southern        District Of _______________
                                                         Ohio

         Stacey E. Goins
   In re ______________________________,                                     16-13870
                                                                    Case No. ________________



                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
   A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
   Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
   transfer, other than for security, of the claim referenced in this evidence and notice.


   U.S. Bank Trust National Association                                        Specialized Loan Servicing, LLC as servicing agent
                                                                               for Bungalow Series III Trust, U.S. Bank National
   as Trustee of Bungalow Series III Trust
   ______________________________________                                      ____________________________________
                                                                               Association, as Trustee
          Name of Transferee                                                               Name of Transferor

   Name and Address where notices to transferee                                 Court Claim # (if known): 8
   should be sent:                                                              Amount of Claim: $65,655.95
   C/O SN Servicing Corp.                                                       Date Claim Filed: 02/09/2017
   323 5th Street
   Eureka, CA 95501
          800-603-0836
   Phone: ______________________________                                               800-315-4757
                                                                               Phone: __________________________
                               7948
   Last Four Digits of Acct #: ______________                                                               0019
                                                                               Last Four Digits of Acct. #: __________

   Name and Address where transferee payments
   should be sent (if different from above):
    SN Servicing Corporation
    PO Box 660820
    Dallas, TX 75266-0820
   Phone: _______________________________
   Last Four Digits of Acct #: _______________



   I declare under penalty of perjury that the information provided in this notice is true and correct to the
   best of my knowledge and belief.

      /s/ Michelle Ghidotti-Gonsalves
   By:__________________________________                                             12/17/18
                                                                                Date:____________________________
           Transferee/Transferee’s Agent


   Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
Case 1:16-bk-13870            Doc 57       Filed 12/17/18 Entered 12/17/18 18:28:21                           Desc Main
                                           Document     Page 2 of 2
                                                                                                        (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
             323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
             EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                   November 27, 2018

                                                                               SnscLoanID0000287948
     STACEY E GOINS
     4053 SAINT WILLIAMS AVE
     CINCINNATI OH 45205



    RE:
          Collateral: 4053 SAINT WILLIAMS AVENUE; CINCINNATI, OH


                         NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
    Dear Borrower:

    The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
    assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
    your contractual obligations as described in your loan documents. The information below describes the
    details of the assignment, sale or transfer of your mortgage loan:

      •   Date of Assignment, Sale or Transfer: November 20, 2018

      •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
          where the property securing this mortgage is located or registered with Mortgage Electronic
          Registration systems, Inc. whichever is applicable to this mortgage loan.


      •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
          Your servicer collects payments for your account. If you have any questions about your loan,
          please contact your servicer at the telephone number, address or website listed below:

          Name:               SN Servicing Corporation
          Address:            323 Fifth Street, Eureka CA 95501
          Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
          Website Address:    www.snsc.com

      •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
          owner is:
          Name:               U.S. Bank Trust National Association, as Trustee of the Bungalow Series III
                              Trust
          Address:            7114 E Stetson Dr Suite 250; Scottsdale, 85251
          Telephone Number: (800) 603-0836

    Partial Payment:
    On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
    payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
    loan.

    If this loan is sold, your new lender may have a different policy.

    Please do not send payments to the owner listed above, as they will not be credited to your loan.
    Your monthly payments and all inquiries must be sent directly to your servicer, SN Servicing
    Corporation. The servicer has authority to act on the owner’s behalf with regard to the administration
    of your loan.
